            Case 1:21-cv-04351-LTS Document 4 Filed 06/15/21 Page 1 of 5




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 NAIM NAZEEM TALIB MUHAMOUD YOUNG,

                              Plaintiff,
                                                                     21-CV-4351 (LTS)
                        -against-
                                                                 ORDER OF DISMISSAL
 CAROL MINTZ, et al.,

                              Defendants.

LAURA TAYLOR SWAIN, Chief United States District Judge:

       Plaintiff, who is appearing pro se, brings this action invoking the Court’s federal question

jurisdiction. Plaintiff alleges that Defendants committed “computer crimes, unlawful mining

Interference Defamation of character, [and] taking of private property for public use without just

compensation.” (ECF 2, at 2.)

       By order dated June 8, 2021, the Court granted Plaintiff’s request to proceed without

prepayment of fees, that is, in forma pauperis (IFP). The Court dismisses the complaint, with 30

days’ leave to replead, for the reasons set forth below.

                                    STANDARD OF REVIEW

       The Court must dismiss an IFP complaint, or any portion of the complaint, that is

frivolous or malicious, fails to state a claim on which relief may be granted, or seeks monetary

relief from a defendant who is immune from such relief. 28 U.S.C. § 1915(e)(2)(B); see

Livingston v. Adirondack Beverage Co., 141 F.3d 434, 437 (2d Cir. 1998). The Court must also

dismiss a complaint when the Court lacks subject matter jurisdiction. See Fed. R. Civ. P.

12(h)(3).

       While the law mandates dismissal on any of these grounds, the Court is obliged to

construe pro se pleadings liberally, Harris v. Mills, 572 F.3d 66, 72 (2d Cir. 2009), and interpret
            Case 1:21-cv-04351-LTS Document 4 Filed 06/15/21 Page 2 of 5




them to raise the “strongest [claims] that they suggest,” Triestman v. Fed. Bureau of Prisons, 470

F.3d 471, 474 (2d Cir. 2006) (internal quotation marks and citations omitted) (emphasis in

original). But the “special solicitude” in pro se cases, id. at 475 (citation omitted), has its limits –

to state a claim, pro se pleadings still must comply with Rule 8 of the Federal Rules of Civil

Procedure, which requires a complaint to make a short and plain statement showing that the

pleader is entitled to relief.

        The Supreme Court has held that, under Rule 8, a complaint must include enough facts to

state a claim for relief “that is plausible on its face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544,

570 (2007). A claim is facially plausible if the plaintiff pleads enough factual detail to allow the

Court to draw the inference that the defendant is liable for the alleged misconduct. In reviewing

the complaint, the Court must accept all well-pleaded factual allegations as true. Ashcroft v.

Iqbal, 556 U.S. 662, 678-79 (2009). But it does not have to accept as true “[t]hreadbare recitals

of the elements of a cause of action,” which are essentially just legal conclusions. Twombly, 550

U.S. at 555. After separating legal conclusions from well-pleaded factual allegations, the Court

must determine whether those facts make it plausible – not merely possible – that the pleader is

entitled to relief. Id.

                                          BACKGROUND

        This action concerns Plaintiff’s “music being stolen” by Defendants Carol Mintz,

Director of Warner Brothers Sound in New York City, Warner Brothers Records, and Warner

Brothers Entertainment, both located in California. (ECF 2, at 5.) Plaintiff seeks money damages

and “access to [his] proper medical records.” (Id.)

        Plaintiff alleges the following, verbatim:

        I first received a email from a Warner Brothers Records. Asking to submit my
        music in which I did that was the start of my music being stolen and later said to
        be used for financial gain. Also the start of the computer crimes, daily harassment,
                                                     2
            Case 1:21-cv-04351-LTS Document 4 Filed 06/15/21 Page 3 of 5




        defamation of character and much more. I was told on cochlear implants that I
        have retinal implants, mechanical controlling devices located in my hands fingers,
        arms, legs Removal of tendons and ligaments. Surgery for vocal tuning and more.
        All without my consent or knowledge of who and where these surgical
        procedures. Told to me to be some sort of training program approved by the U.S.
        Government federal and all local and state Government Agencies for the Warner
        Brothers Company.

        I was manipulated, assaulted on multiple occasions administered electrical shocks
        to my brain, back, face teeth and much more. I was told to call Carol Mintz
        Director of Operations at Warner Bros Sound in which I did. Only to be lied to
        and disrespected once again by the Warner brothers establishment. I’ve also had
        several conversations with Carol Mintz recorded on Audio Clearly violating my
        rights and admitting her involvement in all of this which I would like to submit to
        the Court as evidence.

(Id. at 5-6.)

        Plaintiff maintains that the events giving rise to his claims occurred from 2015 to the

present.

                                           DISCUSSION

A.      Copyright Infringement

        The Court construes Plaintiff’s allegations that Defendants stole his music as seeking

relief for copyright infringement. The Copyright Act gives the owner of a copyright certain

“exclusive rights,” 17 U.S.C. § 106, to protect “original works of authorship,” 17 U.S.C.

§ 102(a). “[T]he author is the party who actually creates the work, that is, the person who

translates an idea into a fixed, tangible expression entitled to copyright protection.” Cmty. for

Creative Non-Violence v. Reid, 490 U.S. 730, 737 (1989). To establish copyright infringement, a

claimant must show: (1) ownership of a valid copyright; and (2) unauthorized copying of

constituent elements of the work that are original. Feist Publ’n, Inc. v. Rural Tel. Serv. Co., Inc.,

499 U.S. 340, 361 (1991); Jorgenson v. Epic/Sony Records, 351 F.3d 46, 51 (2d Cir. 2003).

        Here, Plaintiff fails to state a claim under the Copyright Act because he does not allege

that he owned a valid copyright or that Defendants copied his work. Moreover, he does not

                                                  3
           Case 1:21-cv-04351-LTS Document 4 Filed 06/15/21 Page 4 of 5




identify the stolen music or state how Defendants infringed on this protected material. The Court

therefore dismisses the copyright claim for failure to state a claim upon which relief may be

granted. See 28 U.S.C. § 1915(e)(2)(B)(ii).

B.     Constitutional Claims

       To the extent Plaintiff alleges that Defendants violated his rights under the U.S.

Constitution, such claims must be dismissed.

       To state a constitutional claim under 42 U.S.C. § 1983, a plaintiff must allege both that:

(1) a right secured by the Constitution or laws of the United States was violated, and (2) the right

was violated by a person acting under the color of state law, or a “state actor.” West v. Atkins, 487

U.S. 42, 48-49 (1988). Private parties are therefore not generally liable under the statute. Sykes v.

Bank of America, 723 F.3d 399, 406 (2d Cir. 2013) (citing Brentwood Acad. v. Tenn. Secondary

Sch. Athletic Ass’n, 531 U.S. 288, 295 (2001)); see also Ciambriello v. Cnty. of Nassau, 292 F.3d

307, 323 (2d Cir. 2002) (“[T]he United States Constitution regulates only the Government, not

private parties.”). As Defendants are private parties who do not work for any state or other

government body, Plaintiff has not stated a claim against these defendants under section 1983.

C.     Leave to Replead

       District courts generally grant a pro se plaintiff an opportunity to amend a complaint to

cure its defects, but leave to amend is not required where it would be futile. See Hill v. Curcione,

657 F.3d 116, 123-24 (2d Cir. 2011); Salahuddin v. Cuomo, 861 F.2d 40, 42 (2d Cir. 1988).

Although the defects in Plaintiff’s complaint likely cannot be cured with an amendment, the

Court grants Plaintiff 30 days’ leave to replead his copyright infringement claim. 1


       1
          The Court notes that Plaintiff’s claims related to his implants appear to be frivolous, that
is, they appear to “lack[ ] an arguable basis either in law or in fact.” Neitzke v. Williams, 490 U.S.
319, 324-25 (1989), abrogated on other grounds by Bell Atl. Corp. v. Twombly, 550 U.S. 544
(2007); see also Livingston v. Adirondack Beverage Co., 141 F.3d 434, 437 (2d Cir. 1998) (“[A]n
                                                  4
           Case 1:21-cv-04351-LTS Document 4 Filed 06/15/21 Page 5 of 5




                                          CONCLUSION

       Plaintiff’s complaint is dismissed for failure to state a claim, with 30 days’ leave to

replead the copyright infringement claim. A civil judgment will not issue at this time.

       The Clerk of Court is directed to mail a copy of this order to Plaintiff and note service on

the docket.

       The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order would

not be taken in good faith, and therefore IFP status is denied for the purpose of an appeal. See

Coppedge v. United States, 369 U.S. 438, 444-45 (1962).

SO ORDERED.

 Dated:    June 15, 2021
           New York, New York

                                                         /s/ Laura Taylor Swain
                                                               LAURA TAYLOR SWAIN
                                                           Chief United States District Judge




action is ‘frivolous’ when either: (1) the factual contentions are clearly baseless . . . ; or (2) the
claim is based on an indisputably meritless legal theory.”) (internal quotation marks and citation
omitted); Denton v. Hernandez, 504 U.S. 25, 32-33 (1992) (holding that “finding of factual
frivolousness is appropriate when the facts alleged rise to the level of the irrational or the wholly
incredible”).

                                                  5
